Citation Nr: 1805339	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for diabetes mellitus, Type 2.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from October 1966 to April 1977.  The Veteran was also stationed in Korea between 1970 and 1971.

This matter comes before the Board of Veterans' Appeals (Board) from November 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current diagnoses of diabetes mellitus and coronary artery disease are due to his exposure to herbicide while he served in Korea.  Specifically, the Veteran claims that he drove a Colonel to the Demilitarized Zone (DMZ) on numerous occasions at which time he was exposed to herbicide.  The Veteran's personnel records and JSRRC research show that the Veteran served in Korea from 1970 to 1971 at Camp Carroll and Camp Henry which located near Daegu, Korea.  His DD 214 notes that was he was a dump truck driver during his service in Korea.  It should be noted that other personnel records show that his MOS was similar to a civilian chauffeur during other tours of duty.  Unfortunately, unit records for the Veteran's unit could not be found and verification of exposure to herbicide could not be made.  The Veteran should be sent a letter asking for further details that would verify his presence in the DMZ or his exposure to herbicide.  See VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.4.c.


Accordingly, the case is REMANDED for the following action:

1.  Send a development letter to the Veteran asking for further details in order verify his presence in the DMZ or exposure to herbicide in Korea.  Allow 30 days for a response.

Please provide examples of what kind of evidence the Veteran could provide including buddy statements, names of Colonel that he drove to DMZ, unit newsletters showing chauffeur status, or presence in DMZ, etc.

2.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




